DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 4, 8, 10, 11, 15, 17, 18, 24-27, 47, 51-53, 57, 59-60 and 62-67 are pending upon entry of amendment filed on 9/20/22.

Accordingly, claims 47 and 51 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claims 1, 4, 8, 10, 11, 15, 17, 18, 24-27, 52-53, 57, 59-60 and 62-67 are under consideration in the instant application.
 
3.	The following rejection remains.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 4, 8, 10, 11, 15, 17, 18, 24-27, 52-53, 57, 59-60 and 62-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2010/0143351 (of record) as is evidenced by U.S. 10,400,042 in view of Marra et al (AAPS PharmaSciTech, vol. 12, 2011, p. 362-371, of record) and U.S. Pub. 2006/0088523 (of record) for the reasons set forth in the office action mailed on 3/21/22.

The ‘351 publication teaches bevacizumab antibody formulations comprising in 25mM phosphate buffer, about 100-200mM trehalose and about 0.01% polysorbate 20 at pH 6 ([155-158, 244]) in 25mg/ml antibody concentration.

As is evidenced by the ‘042 patent, the bevacizumab has the claimed SEQ ID NO:1-2 (note SEQ ID NO:5-6).

The disclosure of the ‘351 publication differs from the instant claimed invention in that it does not teach the use of specific combinations of citrate and/or acetate as in claims 1 and, 53, 57, 62-67 of the instant application. 

Marra et al. teaches that the addition of citrate maximized long term stability and clinical requirement of dose recovery studies of VEGF antibody (p. 368-371) formulation.

Further, the ‘523 publication teaches addition of acetate buffer in VEGF antibody enhances stability at high temperature in the presence of sucrose/trehalose and/or polysorbate 20 (claims).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize citrate and/or acetate buffer and adequate concentrations that are suitable for antibody comprising VEGF in the Marra reference and the ‘523 publication into the known VEGF antibody composition taught by the ‘351 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because known excipient combination and concentration that is already known for stabilizing VEGF antibody would also stabilize bevacizumab antibody of the ‘351 publication as set forth in claimed SEQ ID NO:1-2 as evidenced by the ‘042 patent.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 9/20/22 has been fully considered but they were not persuasive.

Applicant has asserted the combination of references fails to teach all the limitations of the claimed invention.  Applicant has added that teachings of the ‘351 publication is related to the treatment of cancer and Marra and the ‘523 publication fail to remedy the deficiency of the ‘351 publication. Applicant further asserted that the Marra reference relates small molecule.

However, unlike Applicant’s assertion, the ‘351 publication teaches the commercial composition is supplied in 25mg/ml of bevacizumab, 240mg of trehalose in 4 or 16ml, 4.8mg of sodium phosphate and 1.6mg of polysorbate 20 and water for injection (note [155]). 
Although the Marra reference focuses on small molecule, the VEGF inhibitor shows multiple PKa  (Fig 1) at different pH ranges as protein drugs.  As such, the characteristics and stability assessment taught throughout the reference is deemed applicable for other VEGF inhibitor.
As stated previously, the Marra reference and ‘523 publication provides motivation to combine citrate or acetate to commercially available composition taught by the ‘351 publication.
Therefore, supplement of citrate and/or acetate is well known formulating VEGF inhibitor and there seems to be reasonable expectation of success in combining the references resulting in the claimed invention.


7.	No claims are allowable.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 17, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644